DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the claim objection, drawing objection 112(b) rejections are overcome based on the amendments. 
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive and/or moot. As a starting point the below three points with regards to the prior art rejections, Claim 12 claims “a relay device” and not a “first relay” and “second relay” so an argument(s) directed to individual uses of a first relay and second relay is/are not persuasive as those are not claimed elements. Applicants arguments with regards to the prior art rejection can be broken down into three parts, all of which are not persuasive and/or moot, summarized by i) “The first relay device and the second relay device according to the claimed invention are both carried by the actor.” In response to applicant's argument that relays are “carried”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically applicant argues that the image shows them on the edge of the field, Examiner notes that applicant does not argue they cannot be carried merely that it is not how they are being used. To be “carried” is a use of the device to the extent it offers structure the references disclose a device which is capable of performing the use. In line with compact prosecution an  
ii) “According to the claimed invention, the second relay device is configured to transmit the vital data by the low-power long-range wireless communication, and the first relay device is not configured to transmit by the low-power long-range wireless communication.” Claim 1 and its dependent claims recite “comprising” thus while the claims affirmatively claim the second relay to do long range lower transmission this does not include the negatively claiming that the first relay “does not” or “cannot” etc. do this. Examiner also notes that negative claiming is not the preferred claiming approach and that if applicant does decide to negatively claim an element it must have support in the specification, merely reciting something in the affirmative in the spec does not provide support for the negative (ie something can be done in this way does not mean provide support that it cannot be done this other way unless it is inherent/generally known that this is true). In summary the affirmative claiming does not mean what applicants are arguing, ie that the first relay device cannot transmit by low power long range, thus their argument is not persuasive.;
iii) “According to the claimed invention, the vital data is transmitted by the first relay device to the collection server using the mobile phone network 25 or via the second relay device.” As a starting point Examiner notes that based on the specification either way uses a mobile phone network either 25 or 45 see Fig. 1. 
Applicants are claiming a network topology in claim 1, in which there are two paths from the sensor to the collection server: 
(1) sensor [Wingdings font/0xE0] first relay (“smart phone”) [Wingdings font/0xE0] mobile phone base station (ie cell tower/network etc.) [Wingdings font/0xE0] collection server (“cloud” etc); or
(2) sensor [Wingdings font/0xE0] first relay (“smart phone”) [Wingdings font/0xE0] second relay (LoRa relay) [Wingdings font/0xE0] collection server (“cloud” etc; Examiner notes this path does not have to be direct it could be from the lora [Wingdings font/0xE0] 

The Tou reference recites device(s) capable of performing this: 
(1) sensor(s) (wearable peripherals such as 504 Fig. 7 and further cited portions in the rejection) [Wingdings font/0xE0] first relay (503 Fig. 7, “sensor hub” and further recited portions in the rejection) [Wingdings font/0xE0] mobile phone base station ([0110], [0134] connection to the cellular network and further recited below in the rejection) [Wingdings font/0xE0] collection server (501 and/or 502 fig. 5 local server and/or cloud server and further recited portions in the rejection); or
(2) sensor(s) (wearable peripherals such as 504 Fig. 7 and further cited portions in the rejection) [Wingdings font/0xE0] first relay (503 Figs. 7, “sensor hub” and further recited portions in the rejection) [Wingdings font/0xE0] second relay  (505 Fig 7. “beacons” 503 Fig. 7 or a second “sensor hub” and further recited portions in the rejection) [Wingdings font/0xE0] collection server (501 and/or 502 fig. 5 local server and/or cloud server and further recited portions in the rejection; Examiner notes this path does not have to be direct it could be from the lora to Cell network to cloud or one or more other transmissions steps)

	Thus as discussed above applicants prior art arguments are not persuasive and/or are moot. To the extent the dependent claims arguments rely on those discussed above they are not persuasive for the same reasons enumerated above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1, 3-4 and 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Touma (Pierre Touma et al., US 20170272842) hereinafter Tou or, in the alternative, under 35 U.S.C. 103 as obvious over Kirsch (Marcus Kirsch, LoRa Phone & the Deconstruction Paradigm, 5/23/2017, https://wickedandbeyond.medium.com/lora-phone-the-deconstruction-paradigm-b360dbc93c4b, viewed on 3/2/2021) Kir. 
 Regarding claim 1, an interpretation of Tou discloses a vital data collection system for collecting vital data of an actor ([0068], [0091], [0118], [0165]-[0166] and Figs. 5, 7 see also [0037], [0092]-[0104]; Examiner notes this recitation is provided and is only being applied to the extent necessary under MPEP 2111.02), the vital data collection system comprising: 
a sensor to be carried by the actor ([0068], [0118], [0165]-[0166] and Figs. 5, 7) and configured to measure vital data of the actor ([0068], [0091], [0118], [0165]-[0166] and Figs. 5, 7 see also [0092]-[0104]); 
a first relay device ([0091]  including “one or more sensor hubs 503 . . . The sensor hub(s) 503 and the beacon(s) 505 can serve as wireless signal relay units.” and Fig. 5 see also [0105]-[0106], [0118]-[0119], [0133]-[0136], [0144]-[0145], [0166], [0178]-[0179]) and a second relay device ([0091]  including “one or more sensor hubs 503 . . . one or more beacons 505 . . . The sensor hub(s) 503 and the beacon(s) 505 can serve as wireless signal relay units.” and Fig. 5 see also [0105]-[0106], [0118]-[0119], [0133]-[0136], [0144]-[0145], [0166], [0178]-[0179]; Examiner notes that a second sensor hub 503 could also be used as a second relay) to be carried by the actor ([0091], [0133]-[0135], [0179], [0208], 503,505 Fig. 7 see also [0107]-[0132] and Figs. 5, 7, 9 and 19; Examiner notes that to be “carried” is an intended use of 
a collection server (“one or more local servers 501, and one or more cloud servers 502” [0091], [0105], [0133]-[0135], [0138], [0144]-[0145], [0158] and Figs. 5, 7, 9 and 19); 
wherein the first relay device is configured to acquire the vital data of the actor measured by the sensor ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7, 9 and 19 see also [0107]-[0132]), transmit the acquired vital data to the collection server via the mobile phone base station when wireless communication with the mobile phone base station is possible ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7, 9 and 19 see also [0107]-[0132]; Examiner is interpreting the cellular network of the reference as including a mobile phone bases station as cellular networks have towers and those towers are mobile phone base station. Examiner notes that to the extent this is an intended use to use the device in certain locations, ie using it in specific locations in range of cellular, the device disclosed by cited reference(s) is functionally capable of performing the elements. Furthermore, examiner notes that relays using LoRa or Lorawan/Bluetooth/cellular connections were known generally prior to claimed invention as evidenced by Multitech products offered for sale on 3/18/2017 (https://web.archive.org/web/20170318020010/https://www.multitech.com/technology/lorawan)), and transmit the acquired vital data to the second relay device when wireless communication with the mobile phone base station is not possible ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7, 9 and 19 see also [0107]-[0132]; Examiner notes that this is intended use to use the device in certain locations, ie in specific locations not in range of a cellular network, the device disclosed by reference is functionally capable of performing the elements); and 
wherein the second relay device is configured to transmit, to the collection server by low-power long-range wireless communication, the vital data transmitted from the first relay device ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7, 9 and 19 see also [0107]-[0132]; Examiner notes that this is 
and wherein the collection server is configured to collect the vital data transmitted from the first relay device or the second relay device ([0091] including “The sensor hub(s) 503 and the beacon(s) 505 can serve as wireless signal relay units.”, [0145] including “The local server processor, 512 in FIG. 5, comprises two different functions, a data collection server 519 and a data analysis server 518”, [0158]  including “The data collection server can coordinate the reception of data generated by the sensing instruments whether sent directly or through the beacons system.”, [0166] including “The web server, 521 in FIG. 5, can perform a variety of functions, including acting as a cloud data collection server, as shown at 526, and an analysis engine, as shown at 525.” see also [0105], [0118]-[0119], [0122], [0133]-[0134], [0136], [0138], [0158], [0167]-[0168]; Tou discloses the data being collected at the local server/cloud server).

While Examiner maintains that the system disclosed in Tou discloses all of the above elements. In the alternative, an interpretation of Tou may not explicitly disclose the relay devices to be “carried” by the actor. 
However, in the same field of endeavor (networking devices), Tou and Kirsch also teaches a first relay to be carried (see below figure; the motorola cell phone itself is the “first relay”) and second relay to be carried (“Using a Moto Mods Z Dev Kit and a LoPy module seen in the photo I created a functional mobile (TTN) LoRaWAN gateway on a phone, a cell tower in your pocket so to speak.”, the second relay is the external antenna, dev kit and the Pycom LoPy chip).

    PNG
    media_image1.png
    729
    353
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Tou to include the elements of Tou because Kirsch provides another specific example of the capabilities disclosed in Tou. Tou discloses the above including a sensor hub receiving data and transferring data to servers directly or through a beacon, combining or substituting the device of Kirsch for the device(s) in Tou is merely providing a specific way of performing the relays through various communication protocols, ie cellular and LoRa. If it could be argued that Tou in view of Kirsch fails to disclose the cited features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one system, since doing so would be choosing a topology which is obvious to try based on the various protocols disclosed by Tou and in view of a specific device of Kirsch.

 Regarding claim 3, an interpretation of Tou further discloses wherein the first relay device is configured to transmit the acquired vital data by short-range wireless communication when wireless communication with the mobile phone base station is not possible ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0107]-[0132]; Examiner notes that to the extent this is an intended use to 

 Regarding claim 4, an interpretation of Tou further discloses wherein the first relay device is configured to acquire, and transmit ([0091], [0105], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0106], [0118]-[0119], [0144]-[0145], [0166]), at least one of position information of the sensor, time information, and identification information of the actor or the sensor in addition to the vital data ([0068] including “position of the wearer and the generated physiological and vital signals.”, [0091] including “position sensor(s) such as global positioning system (GPS) modules or triangulation position sensors”, [0118], [0133]-[0135] and Figs. 5, 7 and 9 see also [0107]-[0132], [0165]-[0166], [0179], [0208]) to the collection server or the second relay device([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0105]-[0106], [0118]-[0119], [0144]-[0145], [0166]); 
wherein the second relay device is configured to transmit, to the collection server by the low-power long-range wireless communication ([0119] including “The transmission of data between  . . . the beacon or beacons 505, the local server or servers 501, and/or the cloud server or servers 502 can comprise the use of an internet of things (IoT) mode or protocol.” and [0132] including “LoRaWAN targets wide-area network (WAN) applications and is designed to provide low-power WANs (wide area networks) with features specifically needed to support low-cost mobile secure bi-directional communication in IoT, M2M (machine to machine), smart city, and industrial applications.” see also [0105]-[0106], [0118]-[0119], [0133]-[0135], [0144]-[0145], [0166]), the at least one of position 
wherein the collection server is configured to collect the vital data transmitted from the first relay device or the second relay device (“The local server processor, 512 in FIG. 5, comprises two different functions, a data collection server 519 and a data analysis server 518” [0145], “The data collection server can coordinate the reception of data generated by the sensing instruments whether sent directly or through the beacons system.” [0158], “The web server, 521 in FIG. 5, can perform a variety of functions, including acting as a cloud data collection server, as shown at 526, and an analysis engine, as shown at 525.”[0166] see also [0091], [0105], [0118]-[0119], [0122], [0133]-[0134], [0136], [0138], [0158], [0167]-[0168]; Tou discloses the data being collected at the local server/cloud server) and at least one of the position information of the sensor, the time information, and the identification information of the actor or the sensor ([0068], [0091], [0118], [0133]-[0136] and Figs. 5, 7 and 9 see also [0107]-[0132], [0165]-[0168], [0179], [0208]).  
  
Regarding claim 9, an interpretation of Tou discloses a vital data relay system comprising: 
a first relay device ([0091], [0133]-[0135] and Figs. 5, 7, 9 and 19 see also [0107]-[0132] and the rejection of claim 1) and a second relay device to be carried by an actor ([0091], [0133]-[0135] and Figs. 5,7, 9 and 19 see also [0107]-[0132] and the rejection of claim 1; Examiner notes the device being “carried by an actor acting in an environment . . .” is an intended use of the device which the device disclosed based on the reference(s) is capable of performing); 

wherein the second relay device is configured to transmit, by low-power long-range  wireless communication, the vital data transmitted from the first relay device ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0107]-[0132]; Examiner notes that this is intended use to use the device in certain locations, the device disclosed by reference is functionally capable of performing the elements).  

Regarding claim 10 , an interpretation of Tou further discloses wherein the first relay device is configured to transmit the acquired vital data by short-range wireless communication when wireless communication with the mobile phone base station is not possible ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0107]-[0132]; Examiner notes that to the extent this is an intended use to 

 Regarding claim 11, an interpretation of Tou further discloses wherein the first relay device and the second relay device are configured to transmit at least one of position information of the sensor, time information, and identification information of the actor or the sensor in addition to the vital data ([0068], [0091], [0118], [0133]-[0135] and Figs. 5, 7 and 9 see also [0107]-[0132], [0165]-[0166], [0179], [0208]).

Regarding claim 12, an interpretation of Tou discloses a vital data collection method for collecting vital data of an, the vital data collection method comprising: 
measuring vital data of the actor, using a sensor carried by the actor ([0068], [0091], [0118], [0165]-[0166] and Figs. 5, 7 and 19 see also [0092]-[0104]); 
acquiring, using a relay device carried by the actor ([0091] including “The sensing system shown in FIG. 5 can comprise one or more sensor hubs 503, one or more wearable peripherals 504, one or more beacons 505 . . . The sensor hub(s) 503 and the beacon(s) 505 can serve as wireless signal relay units.”, [0133]-[0135], [0179], [0208] and Figs. 5, 7, 9 and 19 see also [0107]-[0132]), the vital data of the actor measured by the sensor ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0107]-[0132]); 

performing second transmission, using the relay device, to transmit the acquired vital data to the collection server via the mobile phone base station when wireless communication with the mobile phone base station is possible ([0091], [0133]-[0135], [0179], [0208] and Figs. 5, 7 and 9 see also [0107]-[0132]; Examiner notes that this is intended use to use the device in certain locations, the device disclosed by reference is functionally capable of performing the elements); and 
collecting via a network, using the collection server, the vital data transmitted from the relay device ([0105], [0133]-[0135], [0138], [0144] and Figs. 5, 7 and 9 see also [0165]-[0166] and [0180]-[0181]).  
While Examiner maintains that the system disclosed in Tou discloses all of the above elements. In the alternative, an interpretation of Tou may not explicitly disclose the relay devices to be “carried” by the actor. 
However, in the same field of endeavor (networking devices), Tou and Kirsch also teaches a first relay to be carried (see below figure; the motorola cell phone itself is the “first relay”) and second relay to be carried (“Using a Moto Mods Z Dev Kit and a LoPy module seen in the photo I created a functional 

    PNG
    media_image1.png
    729
    353
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Tou to include the elements of Tou because Kirsch provides another specific example of the capabilities disclosed in Tou. Tou discloses the above including a sensor hub receiving data and transferring data to servers directly or through a beacon, combining or substituting the device of Kirsch for the device(s) in Tou is merely providing a specific way of performing the relays through various communication protocols, ie cellular and LoRa. If it could be argued that Tou in view of Kirsch fails to disclose the cited features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one system, since doing so would be choosing a topology which is obvious to try based on the various protocols disclosed by Tou and in view of a specific device of Kirsch.


.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170215029 see [0031]-[0033] and Figs. 1-3, this includes sending the sensor ID and relaying sensor data; US 20150335288 see [0159], [0190], [0298], [0362] and Figs. 1 and 6; US 20170251933 see [0006], [0053]-[0054], [0084] and Figs. 2a-2b; US 20190349433 see [0041], [0079]-[0080] and [0107]; US 20050147049 see [0011]; US 20170019144 see Fig. 8.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         /ALLEN PORTER/Primary Examiner, Art Unit 3792